       Case 3:19-cv-06211-CRB Document 1 Filed 09/30/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       John I. Kessler, in individual and        Act; Unruh Civil Rights Act
14     representative capacity as trustee of
       the Jung Ja Chang Trust Agreement
15     dated October 16, 2018; and Does
       1-10,
16               Defendants.
17
18         Plaintiff Scott Johnson complains of John I. Kessler, in individual and
19   representative capacity as trustee of the Jung Ja Chang Trust Agreement dated
20   October 16, 2018; and Does 1-10 (“Defendants”), and alleges as follows:
21
22     PARTIES:
23     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
24   level C-5 quadriplegic. He cannot walk and also has significant manual
25   dexterity impairments. He uses a wheelchair for mobility and has a specially
26   equipped van.
27     2. Defendant John I. Kessler, in individual and representative capacity as
28   trustee of the Jung Ja Chang Trust Agreement dated October 16, 2018, owned


                                            1

     Complaint
       Case 3:19-cv-06211-CRB Document 1 Filed 09/30/19 Page 2 of 7




 1   the real property located at or about 3148 El Camino Real, Santa Clara,
 2   California, in October 2018.
 3     3. Defendant John I. Kessler, in individual and representative capacity as
 4   trustee of the Jung Ja Chang Trust Agreement dated October 16, 2018, owns
 5   the real property located at or about 3148 El Camino Real, Santa Clara,
 6   California, currently.
 7     4. Plaintiff does not know the true names of Defendants, their business
 8   capacities, their ownership connection to the property and business, or their
 9   relative responsibilities in causing the access violations herein complained of,
10   and alleges a joint venture and common enterprise by all such Defendants.
11   Plaintiff is informed and believes that each of the Defendants herein,
12   including Does 1 through 10, inclusive, is responsible in some capacity for the
13   events herein alleged, or is a necessary party for obtaining appropriate relief.
14   Plaintiff will seek leave to amend when the true names, capacities,
15   connections, and responsibilities of the Defendants and Does 1 through 10,
16   inclusive, are ascertained.
17
18     JURISDICTION & VENUE:
19     5. The Court has subject matter jurisdiction over the action pursuant to 28
20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
22     6. Pursuant to supplemental jurisdiction, an attendant and related cause
23   of action, arising from the same nucleus of operative facts and arising out of
24   the same transactions, is also brought under California’s Unruh Civil Rights
25   Act, which act expressly incorporates the Americans with Disabilities Act.
26     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
27   founded on the fact that the real property which is the subject of this action is
28   located in this district and that Plaintiff's cause of action arose in this district.


                                               2

     Complaint
       Case 3:19-cv-06211-CRB Document 1 Filed 09/30/19 Page 3 of 7




 1     FACTUAL ALLEGATIONS:
 2     8. Plaintiff went to the property to visit the Seoul Plaza in October 2018
 3   (twice) with the intention to avail himself of its services, motivated in part to
 4   determine if the defendants comply with the disability access laws.
 5     9. The Seoul Plaza is a facility open to the public, a place of public
 6   accommodation, and a business establishment.
 7     10. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
 8   to provide accessible parking.
 9     11. On information and belief the defendants currently fail to provide
10   accessible parking.
11     12. Plaintiff personally encountered these barriers.
12     13. By failing to provide accessible facilities, the defendants denied the
13   plaintiff full and equal access.
14     14. The lack of accessible facilities created difficulty and discomfort for the
15   Plaintiff.
16     15. Even though the plaintiff did not confront the following barriers, on
17   information and belief the defendants currently fail to provide accessible door
18   hardware at the common restrooms and travel agency.
19     16. The defendants have failed to maintain in working and useable
20   conditions those features required to provide ready access to persons with
21   disabilities.
22     17. The barriers identified above are easily removed without much
23   difficulty or expense. They are the types of barriers identified by the
24   Department of Justice as presumably readily achievable to remove and, in fact,
25   these barriers are readily achievable to remove. Moreover, there are numerous
26   alternative accommodations that could be made to provide a greater level of
27   access if complete removal were not achievable.
28     18. Plaintiff will return to the Seoul Plaza to avail himself of its services and


                                             3

     Complaint
       Case 3:19-cv-06211-CRB Document 1 Filed 09/30/19 Page 4 of 7




 1   to determine compliance with the disability access laws once it is represented
 2   to him that the Seoul Plaza and its facilities are accessible. Plaintiff is currently
 3   deterred from doing so because of his knowledge of the existing barriers and
 4   his uncertainty about the existence of yet other barriers on the site. If the
 5   barriers are not removed, the plaintiff will face unlawful and discriminatory
 6   barriers again.
 7     19. Given the obvious and blatant nature of the barriers and violations
 8   alleged herein, the plaintiff alleges, on information and belief, that there are
 9   other violations and barriers on the site that relate to his disability. Plaintiff will
10   amend the complaint, to provide proper notice regarding the scope of this
11   lawsuit, once he conducts a site inspection. However, please be on notice that
12   the plaintiff seeks to have all barriers related to his disability remedied. See
13   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
14   encounters one barrier at a site, he can sue to have all barriers that relate to his
15   disability removed regardless of whether he personally encountered them).
16
17   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
18   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
19   Defendants.) (42 U.S.C. section 12101, et seq.)
20     20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint.
23     21. Under the ADA, it is an act of discrimination to fail to ensure that the
24   privileges, advantages, accommodations, facilities, goods and services of any
25   place of public accommodation is offered on a full and equal basis by anyone
26   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
27   § 12182(a). Discrimination is defined, inter alia, as follows:
28             a. A failure to make reasonable modifications in policies, practices,


                                               4

     Complaint
       Case 3:19-cv-06211-CRB Document 1 Filed 09/30/19 Page 5 of 7




 1               or procedures, when such modifications are necessary to afford
 2               goods,    services,    facilities,   privileges,   advantages,   or
 3               accommodations to individuals with disabilities, unless the
 4               accommodation would work a fundamental alteration of those
 5               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 6            b. A failure to remove architectural barriers where such removal is
 7               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 8               defined by reference to the ADA Standards.
 9            c. A failure to make alterations in such a manner that, to the
10               maximum extent feasible, the altered portions of the facility are
11               readily accessible to and usable by individuals with disabilities,
12               including individuals who use wheelchairs or to ensure that, to the
13               maximum extent feasible, the path of travel to the altered area and
14               the bathrooms, telephones, and drinking fountains serving the
15               altered area, are readily accessible to and usable by individuals
16               with disabilities. 42 U.S.C. § 12183(a)(2).
17     22. When a business provides parking for its customers, it must provide
18   accessible parking.
19     23. Here, accessible parking has not been provided.
20     24. When a business provides door hardware, it must provide accessible
21   door hardware.
22     25. Here, accessible door hardware at the common restroom and travel
23   agency have not been provided.
24     26. The Safe Harbor provisions of the 2010 Standards are not applicable
25   here because the conditions challenged in this lawsuit do not comply with the
26   1991 Standards.
27     27. A public accommodation must maintain in operable working condition
28   those features of its facilities and equipment that are required to be readily


                                            5

     Complaint
        Case 3:19-cv-06211-CRB Document 1 Filed 09/30/19 Page 6 of 7




 1   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 2      28. Here, the failure to ensure that the accessible facilities were available
 3   and ready to be used by the plaintiff is a violation of the law.
 4
 5   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 6   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 7   Code § 51-53.)
 8      29. Plaintiff repleads and incorporates by reference, as if fully set forth
 9   again herein, the allegations contained in all prior paragraphs of this
10   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
11   that persons with disabilities are entitled to full and equal accommodations,
12   advantages, facilities, privileges, or services in all business establishment of
13   every kind whatsoever within the jurisdiction of the State of California. Cal.
14   Civ. Code §51(b).
15      30. The Unruh Act provides that a violation of the ADA is a violation of the
16   Unruh Act. Cal. Civ. Code, § 51(f).
17      31. Defendants’ acts and omissions, as herein alleged, have violated the
18   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
19   rights to full and equal use of the accommodations, advantages, facilities,
20   privileges, or services offered.
21      32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
22   discomfort or embarrassment for the plaintiff, the defendants are also each
23   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
24   (c).)
25      33. Although the plaintiff was markedly frustrated by facing discriminatory
26   barriers, even manifesting itself with minor and fleeting physical symptoms,
27   the plaintiff does not value this very modest physical personal injury greater
28   than the amount of the statutory damages.


                                              6

     Complaint
       Case 3:19-cv-06211-CRB Document 1 Filed 09/30/19 Page 7 of 7




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: September 27, 2019        CENTER FOR DISABILITY ACCESS
13
14                                    By:
15
16
                                      ____________________________________

17
                                             Amanda Seabock, Esq.
                                             Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
